Citation Nr: 0521724	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-08 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury with arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the RO in Los 
Angeles, California, which denied service connection for 
residuals of a right knee injury with arthritis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 2000, the RO attempted to obtain the veteran's 
service medical records.  Correspondence from the National 
Personnel Records Center (NPRC) in July 2001 informed the RO 
that the veteran's service medical records were not 
available, and were presumed destroyed in a fire at a records 
storage center.  The NPRC reported that further efforts could 
be made to obtain sick and morning reports, however the 
veteran would be required to supply the unit he was stationed 
with, along with the month, year and nature of illness or 
injury.  

Thereafter, the RO requested that the veteran complete NA 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data.  The veteran completed and returned this form, 
indicating that he received medical treatment in the military 
for his claimed right knee injury during basic training at 
Fort Knox and Fort Dix, from 1955 to 1956, and also while 
stationed in Straubing, Germany, from 1956 to 1957.  

In light of this response from the veteran, in January 2002, 
the RO requested secondary sources of service medical 
records, namely, sick and morning reports and Surgeon 
General's Office (SGO) reports.  However, at the time this 
request was made, the RO mistakenly used an incorrect social 
security number for the veteran. 

In July 2002, the NPRC responded and noted that the 
allegation had been investigated and in order to conduct a 
further search the RO needed to supply the complete 
organization which the veteran was assigned to and also noted 
that the search period had to be within a 90-day range.  

In August 2002 the veteran provided the RO with additional 
information concerning the organization to which he was 
stationed.  

The RO subsequently determined that it had supplied the NPRC 
with the veteran's incorrect social security number and in 
December 2002 the RO submitted another request, which 
reflected the veteran's correct social security number.  This 
request also specified the unit to which the veteran was 
assigned and reflected a shorter time period in which the 
NPRC could search all available sick and morning reports and 
SGO reports.  To date no response has been received from the 
NPRC.

VA is obligated to continue efforts to obtain records held by 
a federal agency until the record are obtained or that it is 
reasonably certain that the records do not exist, or that 
further efforts to obtain the records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).

At his hearing, the veteran testified that he was 
hospitalized in 1956 at the Army Base Hospital at Straubing, 
Germany for treatment of his right knee disability.  It does 
not appear that efforts have been made to request these 
records.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  A veteran's 
testimony as to a continuity of symptomatology since an 
injury in service, can serve as competent evidence of a 
possible link between a current disability and service.  
Duenas v. Principi, 18 Vet App 512 (2004).

In this case the veteran has offered competent testimony that 
he sustained a right knee injury in service.  He has also 
testified to a continuity of symptomatology since that 
injury.  A number of private medical records document a 
current right knee disability.  An examination is needed to 
obtain a competent opinion as to whether a current right knee 
disability is related to the injury reported in service.

In view of the foregoing, this case is remanded for the 
following:

1.  Obtain copies of any sick and 
morning reports and SGO reports, form 
the National Personnel Records Center 
(NPRC) and by directly contacting, if 
feasible, any existing facilities 
relating to the veteran and his 
service.  

Also take the necessary steps 
(including asking the veteran for 
additional information) to obtain 
records of the veteran's reported 
hospitalization at the Army Base 
Hospital in Straubing, Germany in 1956.  
If there are no available records, that 
fact should be documented. 

2.  Afford the veteran an orthopedic 
examination.  The examiner should 
review the claims folder.  The examiner 
should provide an opinion with 
rationale as to whether it is at least 
as likely as not (50 percent 
probability or more) that any current 
right knee disability is the result of 
an injury in service.

3.  After ensuring that all the above 
development has been completed, re-
adjudicate the claim, and if it remains 
denied, issue a supplemental statement 
of the case, before returning the case 
to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


